Citation Nr: 1644117	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  09-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for the residuals of a right mid-clavicle fracture with shortening.

2.  Entitlement to a compensable rating for the residuals of a right fifth metacarpal fracture, to include whether a separate rating is warranted based on right wrist symptoms.  

3.  Entitlement to a rating greater than 20 percent for lumbar spine degenerative disc disease with degenerative arthritis.   


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

The Veteran and C.O.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and December 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2009, a hearing was held before a Decision Review Officer (DRO).  In May 2011, a travel board hearing was held before the undersigned Veterans Law Judge.

In November 2013, the Board denied entitlement to increased ratings for the residuals of a mid-clavicle fracture with shortening and for the residuals of a right little finger fracture.  The issue of entitlement to an increased rating for the lumbar spine disorder was remanded for additional development.  

The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in February 2015, the Court granted the parties' Joint Motion for Partial Remand (joint motion) and vacated that portion of the decision that denied increased ratings for the mid-clavicle fracture and right little finger fracture.  

In June 2015, the Board remanded the issues of entitlement to increased ratings for the residuals of a mid-clavicle fracture and the residuals of a right little finger fracture (claimed as a wrist condition) for additional development.  The post-remand issue of entitlement to an increased rating for the lumbar spine disorder was not addressed.  

As concerns the residuals of the right little finger fracture, the Veteran has repeatedly stated that he did not break his right little finger.  Review of the claims folder shows he fractured the head of the right fifth metacarpal during service and this is the disability that service connection was established for in February 1993.  Additionally, and as discussed in further detail below, the joint motion indicates that the issue of entitlement to a compensable rating for right wrist symptoms was more than reasonably raised by the Board but not addressed.  Accordingly, the Board has rephrased the issue to reflect these concerns.  

In June 2015, the Veteran submitted lay statements with a waiver of RO jurisdiction.  Following the March 2016 supplemental statement of the case, which addressed the Court remanded issues, the Veteran's representative submitted a waiver of the 30 day waiting period.  In April 2016, the Veteran responded to the supplemental statement of the case and indicated he wished to revoke the waiver submitted by the American Legion and wanted his disagreement documented.  He also submitted medical evidence, which on review, is already of record.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to a rating greater than 20 percent for lumbar spine degenerative disc disease and degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.





FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the disability picture associated with the residuals of a right mid-clavicle fracture with shortening more nearly approximates arm motion limited at the shoulder level.  

2.  The residuals of the right fifth metacarpal fracture are not shown to be productive of ascertainable functional impairment and probative evidence shows that current right wrist symptoms are not related to the in-service fracture.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no more, for the residuals of a right mid-clavicle fracture with shortening are met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5203 (2015).  

2.  The criteria for a compensable rating for residuals of a right fifth metacarpal fracture, to include consideration of a separate rating for right wrist symptoms, are not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5215, 5227, 5230 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  By correspondence dated in October 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of the information he was responsible for providing and notice of the evidence that VA would attempt to obtain.  The letter also provided information as to how VA assigns disability ratings and effective dates.

The claims folder contains service treatment records, VA medical records and private medical records.  The Veteran underwent VA examinations pertaining to the right hand and right clavicle in November 2008.  Pursuant to the joint motion, the parties agreed that the examinations were inadequate.  

The Veteran was afforded additional VA examinations in January 2016 and they are considered adequate.  The examiner reviewed the claims folder and the shoulder and arm examination provides necessary information, to include range of motion measurements in passive and active motion, comparison to the left upper extremity, and information concerning flare-ups.  As concerns the residuals of the right fifth metacarpal fracture, the Board notes that the examination report does not provide specific range of motion findings pertaining to the wrist as directed by the June 2015 remand.  Notwithstanding, the examiner stated that the Veteran's described right wrist symptoms were not etiologically related to the service-connected condition and thus, the wrist disability benefits questionnaire was not completed.  On review, the Board finds substantial compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).  The Board further notes that active and passive range of motion for the fingers was not specifically noted.  The examiner, however, stated that the ranges of motion in both hands and fingers were all normal.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Evidence of record shows the Veteran is right-handed and thus, his right upper extremity is considered the major extremity.  See 38 C.F.R. § 4.69 (2015).  

Residuals of a right mid-clavicle fracture 

In February 1993, VA granted entitlement to service connection for a healed fracture of the right clavicle and assigned a noncompensable rating under Diagnostic Code 5203.  In April 2001, the RO characterized the disability as status post malunited right mid-clavicle fracture with shortening and increased the rating to 10 percent effective November 12, 1999.  In September 2008, the Veteran submitted a claim for increase.  In December 2008, the RO continued the 10 percent rating.  The Veteran disagreed with the decision and perfected this appeal.  

Pursuant to the joint motion, the parties noted that the appellant's disability was rated as 10 percent disabling and that the Board noted as much in its statement of the issues and the order denying the claim.  In its analysis, however, the Board stated that the currently assigned 20 percent was the maximum rating available under Diagnostic Code 5203 and proceeded to compare the Veteran's symptoms to the rating criteria under Diagnostic Code 5201, which addresses limited motion of the arm.  It was unclear whether the Board either evaluated the claim considering higher criteria than those required or intended to grant an increase to 20 percent and no more.  A remand was needed so that the Board could provide an adequate statement of reasons or bases as to whether it intended to grant a 20 percent rating under Diagnostic Code 5203 or 5201.  

Impairment of the clavicle of the major extremity is rated as follows: malunion of (10 percent); nonunion of without loose movement (10 percent); nonunion of with loose movement (20 percent); and dislocation of (20 percent).  The disability can also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limited motion of the major arm is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (30 percent); and to 25 degrees from the side (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal (full) range of motion of the shoulder is forward elevation (flexion) to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  

A November 2008 private x-ray report shows mild-to-moderate osteoarthritis at the acromioclavicular joint; and a healed midshaft fracture of the right clavicle with mild deformity.  

On VA examination in November 2008, the Veteran reported pain in his right shoulder, pain when sleeping on his right side, and decreased range of motion in the shoulder as well as muscle spasm in the right trapezius.  He also reported associated stiffness and weakness but denied swelling, instability, heat, redness, subluxation or dislocation.  He stated that flare ups occur at least once a week, are moderate in severity, and last for hours.  Physical examination revealed a palpable deformity of the distal right clavicle.  There was a depression over this and the area was tender to palpation.  There was also tenderness to palpation of the right cervical paraspinal muscle and spasm noted, but no evidence of ankylosis, instability or false joint.  Forward flexion of the right shoulder was from 0 to 160 degrees with pain occurring from 150 to 160 degrees.  Abduction was from 0 to 150 degrees with pain occurring from 140 to 150 degrees.  External rotation was from 0 to 90 degrees without pain and internal rotation 0 to 70 degrees with pain occurring from 55 to 70 degrees.  On repetitive motion testing, there was no additional limitation due to fatigue, weakness or incoordination.  Impression was residuals of right distal clavicle fracture.  

At the May 2011 hearing, the Veteran testified that he cannot sleep on his right side, he struggles to put his jacket on, and he has difficulty raising his arm above his shoulder.  The witness confirmed that he has problems putting his shirt or seatbelt on and difficulty reaching.  

In September 2011, the Veteran underwent a joints examination by a private physician.  He reported moderate to severe flare ups in the right shoulder and daily constant pain.  He has pain, numbness, weakness and fatigue.  On physical examination, range of motion of the right shoulder was forward flexion to 124 degrees, shoulder abduction to 119 degrees, internal rotation to 70 degrees, and external rotation to 85 degrees.  The examiner stated that he is unable to reach overhead and unable to reach across his body to the upper back with his right upper extremity.  He had painful active range of motion in all planes in the right upper extremity with tenderness, weakness, and abnormal and guarded movement noted.  Muscle strength in the right shoulder was 4/5 in flexion, 4-/5 in internal rotation, and 4-/5 in external rotation.  

X-rays taken in March 2015 showed acromioclavicular degeneration otherwise negative bilateral shoulder and an old healed right clavicle fracture.

Buddy statements dated in May 2015 note the Veteran has problems with his right shoulder to include pain and limited range of motion.  The statement from C.O. indicates the Veteran has flare ups one to two times a month and when this occurs, he is unable to lift his shoulder above 90 degrees to his side and in front of his body.  He also needs to wear a button up shirt since he has difficulty raising his arm above his head.  

The Veteran most recently underwent a VA examination in January 2016.  The electronic record was reviewed and the examiner stated that the report included a full record review, along with consideration of anatomical and physiological aspects.  The examiner reviewed and discussed relevant service and post-service treatment records in detail.  The Veteran reported pain in his shoulder and difficulty sleeping.  He also stated that the range of motion was different between the right and left side of his body.  He reported that the symptoms were pretty much the same all the time and constant.  He did not report flare ups of the shoulder or arm, but reported functional impairment, to include trouble sleeping on the right, and that he cannot perform yardwork or participate in sports.  

On physical examination, range of motion of the right shoulder was: flexion 0 to 160 degrees; abduction 0 to 160 degrees, external rotation 0 to 85 degrees; and internal rotation 0 to 70 degrees.  He exhibited pain with all ranges of motion.  Later in the report, the examiner stated that the Veteran initially demonstrated forward flexion limited to 90 degrees in both shoulders.  Upon questioning the reason for the left shoulder limitation, the Veteran subsequently exhibited normal left shoulder flexion.  The examiner further stated that the limits of passive forward flexion and abduction were listed within the disability benefits questionnaire (see above), but that active forward flexion and abduction on the right ended at 145 degrees.  Active external and internal rotation on the right were equal to passive range of motion.  There were some signs of discomfort (grimacing/groaning) on the right noted from the end of active motion to the end of passive motion.  There was no localized tenderness or pain on palpation of the joint or associated soft tissue and no objective evidence of crepitus.  Range of motion in the left shoulder was normal with the exception of internal rotation which was limited to 75 degrees.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion after three repetitions.  The examination of the right shoulder was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that it was impossible to state, without undue speculation, the degree to which pain, weakness, fatigability, or incoordination could significantly limit functional ability when the joint is used repeatedly over a period of time.  There was no reduction in muscle strength in the right shoulder in either flexion or abduction.  The examiner stated that the Veteran had well-developed musculature of both upper extremities with no signs of disuse atrophy.  There was impairment of the clavicle described as malunion.  The examiner stated that this did not affect range of motion of the shoulder joint.  There was smooth right mid-clavicular prominence consistent with expected callous formation of malunited remote fracture which was nontender and without instability.  

On review, a rating greater than 10 percent is not warranted under Diagnostic Code 5203.  Evidence of record shows malunion of the clavicle and there is no evidence of nonunion with loose movement.  

The Board acknowledges the recent examiner's finding that the malunion of the clavicle did not affect range of motion.  Notwithstanding, evidence of record shows arthritis in the right shoulder and considering the joint motion, it appears that the associated limitation of motion has been accepted as part of the service-connected condition.  ("Accordingly, the parties agree that vacatur and remand are required for the Board to provide an adequate statement of reasons or bases as to whether it intended to grant a 20 percent rating under DC 5203 or DC 5201.") (Joint motion at p. 3).  

Degenerative arthritis is rated based on limitation of motion of the affected joint, which in this case is Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As set forth, the Veteran has reduced range of motion in the right shoulder.  Objective findings show motion above shoulder level.  Notwithstanding, the Veteran reports increased functional impairment with use, to include difficulty reaching above shoulder level.  He has also provided supporting lay statements to this effect.  Lay persons are competent to describe symptoms such as limited motion.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Resolving reasonable doubt in his favor, the Board finds that the disability picture, to include the malunion and any associated limitation of motion, is better reflected under Diagnostic Code 5201 and more nearly approximates arm motion limited at the shoulder level.  Thus, a 20 percent rating is warranted.  There is absolutely no basis for assigning a rating greater than 20 percent at any time during the appeal period as the evidence does not show motion limited to midway between the side and shoulder level.  There is no evidence of ankylosis or impairment of the humerus and Diagnostic Codes 5200 and 5202 are not for application.  Finally, there is also no basis for assigning separate ratings under Diagnostic Codes 5201 and 5203 as this would compensate the Veteran twice for the same symptoms and would result in pyramiding.  See 38 C.F.R. § 4.14 (2015).  

Residuals of a right fifth metacarpal fracture

In February 1993, the RO granted entitlement to service connection for a fracture of the right fifth metacarpal and assigned a noncompensable rating under Diagnostic Codes 5299-5224 (ankylosis of the thumb).  The noncompensable rating was continued in April 2001 and at that time, the Diagnostic Code was changed to 5299-5227 (ankylosis of ring or little finger).  

In September 2008, the Veteran submitted a claim for increase for his "wrist".  In December 2008, the RO continued the noncompensable rating assigned for status post fracture fifth metacarpal, right hand (major) (also claimed as a wrist condition).  At that time, the RO changed the diagnostic code to 5299-5230 (limitation of motion of the ring or little finger).  The Veteran disagreed with the decision and perfected this appeal.  

Pursuant to the joint motion, the parties agreed that the Board failed to fully address the issues raised relative to the fracture residuals.  Specifically, that the Board must provide an adequate statement of reasons or bases as to whether the evidence establishes entitlement to a compensable rating based on right wrist symptoms.  

On VA examination in November 2008, the Veteran complained of pain and stiffness in his right hand and wrist as well as decreased grip strength and limited range of motion.  He further reported tingling in the right hand, particularly in the fifth digit.  The pain is exacerbated by cold weather and flare ups occur at least once a week and are moderate in severity lasting for hours at a time.  Physical examination revealed no gross deformity of the right hand.  There was mild tenderness to palpation over the right fifth metacarpal and tenderness in the anterior wrist centrally.  Range of motion in the metacarpal joints of the right hand was 0 to 90 degrees; the proximal interphalangeal joints were 0 to 100 degrees; and the distal interphalangeal joints were 0 to 80 degrees.  All of these motions were not painful. On repetitive testing, no additional limitation was found due to painful motion, fatigue, weakness or incoordination and range of motion was unchanged from baseline testing.  There was no abnormal gap between the thumb and the fingers.  Strength for pushing, pulling and twisting was slightly reduced in the right hand as compared to the left.  Dexterity in the right hand remained intact.  

The Veteran most recently underwent a VA examination in January 2016.  The electronic record was reviewed.  The Veteran reported that he fell in the early 1980's and had a cast.  As he has gotten older, he noticed increased pain, numbness and tingling.  The numbness and tingling was in the wrist area and the palm and he reported that the symptoms are constantly present.  He denied any other injuries to the hand or wrist.  He also denied any flare-ups of the hand, finger or thumb joints.  On physical examination, range of motion findings of the right hand, to include the little finger, were all normal.  There was no gap between the pad of the thumb and fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was no evidence of pain with use of the hand or objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing and there was no additional functional loss or range of motion after three repetitions.  Objective findings pertaining to the left hand were also normal.  The examiner stated that the examination was medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Specifically, the right fifth metacarpal and fifth digit (pinky finger) were nontender and without signs of functional impairment or disability.  In this clinical setting (fully healed fifth metacarpal fracture without residuals, there was most likely no additional limitation (pain, weakness, fatigability, or incoordination) with repeated use.  

The examiner further stated that the Veteran's described wrist symptoms and reported functional limitations, to include pain, paresthesias, and decreased strength were not etiologically related to the service-connected condition.  In support, the examiner stated that service treatment records document complete healing of the fifth metacarpal fracture without residuals.  The earliest identified complaints regarding the right wrist were at the time of the August 2001 work related injury, nine years after active duty.  The Veteran's fracture was of the metacarpal joint at the base of the pinky which is not pathophysiologically related to his right wrist/hand strength symptoms.  The right wrist symptoms of onset in relation to a new wrist injury and many years after the service-connected metacarpal injury are most likely not related to the remote well-healed metacarpal injury/fracture.  

On review, the Veteran fractured his fifth metacarpal near his pinky during service and evaluating the disability pursuant to Diagnostic Codes 5227 or 5230 appears appropriate.  Ankylosis of the ring or little finger, whether favorable or unfavorable, warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Any limitation of motion of the ring or little finger also warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

On review, the Veteran does not have limited range of motion or ankylosis of the little finger on the right and there is no basis for assigning a compensable rating.  The Board has considered his complaints of pain and limited motion, but his reports are not supported by the objective evidence, which indicates no signs of functional impairment or disability.  Indeed, the rating schedule does not provide for a compensable rating under either Diagnostic Code 5227 or 5230.  

The Board acknowledges the Veteran's complaints and objective findings pertaining to the wrist.  As set forth, the Veteran did not fracture his wrist during service, nor did he fracture the base of the metacarpal near the wrist.  The objective evidence shows that the fracture was located at the head of the metacarpal (at the base of the pinky) and the VA examiner specifically stated that the wrist symptoms were not a residual of the in-service fracture.  The examiner related the symptoms to a post-service right wrist injury and VA records include an August 2001 note documenting an on-the-job right wrist injury that was assessed as a sprain or strain.  The preponderance of the evidence is against finding that the residuals of the in-service right fifth metacarpal fracture include wrist symptoms and a separate rating under Diagnostic Code 5215 (limitation of motion of the wrist) is not warranted.  

With regard to both claims for increase, the Board has considered whether referral for extraschedular rating is warranted.  See 38 C.F.R. § 3.321 (2015).  On review, the applicable diagnostic codes contemplate impairment of the clavicle, limited motion and functional impairment of the shoulder and the finger.  The Board acknowledges the Veteran's complaints of difficulty sleeping on his right side, but considers this as part of the overall functional impairment.  To the extent this complaint is not encompassed in the rating criteria, the Board notes there is no evidence of frequent hospitalizations or marked interference with employment.  Referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran has not argued entitlement to referral based on the collective impact of his disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

Information provided at the January 2016 examination suggests the Veteran is currently employed and the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2016).  


ORDER

A 20 percent rating, and no more, for residuals of a right mid-clavicle fracture with shortening is granted, subject to the laws and regulations governing the award of monetary benefits.  

A compensable rating for residuals of a right fifth metacarpal fracture, to include entitlement to a separate rating for wrist symptoms, is denied.  


REMAND

Pursuant to the November 2013 remand, the Veteran underwent a VA spine examination in January 2014.  In a subsequent statement dated that month, the Veteran stated that traveling to the examination and being asked to bend and twist caused his back to go into a full blown spasm contorting his posture and causing an inability to walk without excruciating pain.  

In April 2014, the Veteran submitted a statement in support of his appeal.  He noted that he had received the February 2014 supplemental statement of the case and that the VA examiner found that the range of motion in degrees did not meet VA's standard.  The Veteran stated that the examiner did not use a goniometer to make her determination.  He further argued that his medical records were not reviewed.  

In reviewing the January 2014 examination, it does not appear that it includes all of the information necessary to properly evaluate the disabilities, such as joint testing for pain on both active and passive motion and in weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Considering this, as well as the complaints as to the overall adequacy of the examination, the Board finds that additional examination is needed.   

The Veteran should also be provided an opportunity to identify any outstanding treatment records relevant to his service-connected lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide him the opportunity to identify any recent VA or non-VA treatment pertaining to his lumbar spine.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records.  All identified records should be obtained.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Thereafter, schedule the Veteran for a VA examination to address the current severity of his lumbar spine disability.  The electronic claims folder must be available for review.

In accordance with the latest worksheet for rating lumbar spine disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected lumbar spine disability.  As part of the physical examination, the examiner is specifically requested to test the range of motion in the thoracolumbar spine in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so.  If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.  A complete rationale for any opinion expressed must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures at once.

5.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of entitlement to a rating greater than 20 percent for lumbar spine degenerative disc disease with degenerative arthritis.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


